        Case 1:19-cv-01984-RML Document 29 Filed 04/30/21 Page 1 of 2 PageID #: 539


                                     SwTuoNS JANNACE DELUCA, LLP
                                                ATTORNEYS AT LAW                           Counsel
Kevin P. Simmons                                43 CORPORATE DRIVE
                                                                                  Susan B. Jannace
Steven D. Jannace                         HAUPPAUGE, NEw YORK I 1 788-2048        Ross M. Chinitz"
Sal F. Deluca^
                                                  (63 l ) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro                               FAX (63   l)   873-4889
                                                                                  *Also Admitted NJ
Mary C. Azzaretto
Daniel P. Borbet                                                                  ^Also Admitted CT
Irina Feferman*
lan E. Hannon
Michael C. Lamendola*
Justin S. Penchuk
Aric H. Peymann                                     April 30,          202L
Merle Schrager

      Via ECF
      Magistrate ,Judge Robert M. Levy
      United States District. Court
      Eastern District of New York
       225 Cadman Plaza East
      Brooklyn,         New   York   1-1-201-


                 RE:    Singh, Devander v. Ronald Po1es, Penske Truck Leasing
                        Co., L.P., Penske Truck Leasing Corporation, Costco
                        Wholesale Corporation, Costco Wholesale Membership, Inc.
                        and Sahib Walia
                        Civil Action No: l:19-CV*I984-.IBW-RML
      Dear Magistrate ,Iudge Levy
            This office represents Defendants, Ronald Poles                   and Costco
      WhoIesale Corporation, in the above-matter. Please                       allow this
      letter to serve as Defendants' application to extend                    the current
      expert paper dj-scovery deadline of May 3, 202L to                       the expert
      discovery deadline of ,June LL, 202I.
            Since the last conference, the parties have continued their
      efforts towards completing expert paper discovery. Earlier this
      week, opposing counsel exchanged a new disclosure for a treating
      physician. Additionally, Defendants were finally able to obtain
      plaintiff's most recent MRI films from the imaging facility. These
      films and plaintiff's  latest disclosure will need to be reviewed
      by Defendants' medical experts before their reports can be
       f inali-zed.

            In addition, Defendants have retained rebuttal expert
      witnesses who are in the process of reviewing case materials. As
      for replacing Defendants' biomechanical expert who suffered a
      major stroke, there was unexpected difficulty         flnding a
      sufficiently qualified expert in the expedited period set by the
 Case 1:19-cv-01984-RML Document 29 Filed 04/30/21 Page 2 of 2 PageID #: 540




Magistrate .fudge Robert M. LevY
United States District Court
April 30, 2021-
Page   2



Court. However, an ant.icipat,ed expert was recently ident,if led        and
Defendants anticipate formally retaining him shortly.
     In light of the aforementioned, it is respectfully requested
that the expert paper deadline be extended to ,June tt, 2021.
Provided there are no further unanticlpated delays, Defendants
should be in a position to exchange their expert discovery by Lhis
date. Once these disclosures are made, w€ should be in a position
to set a schedule for expert depositions.
     plaintiff does not object to this application as outlined
herein. Both sides agree that the status conference currently
scheduled f or .June !6 , 2021-, should remain on the calendar.
     There have been three prior formal requests to extend
discovery, which have been granted by Your Honor. Thank you for
the opportunity to address the Court in this matter.
                                   Very truly yours,

                                   ?fi/rilatl 0,   ^4,antocodnh'
                                   Michael C. Lamendola
MCL:
